DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are cancelled.
Claims 21-40 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11218790. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-20 of US PAT 11218790 anticipates all the limitations of each one of corresponding claims 21-40 of the instant application as recited in the claims (see the chart below).

Instant Application 17539666
U.S. Pat. No. 11218790.
21. A system, the system comprising: an ear cup comprising a cup frame and an internal gimbal; and a headband comprising a headband slide, wherein: the ear cup is mechanically coupled to the headband via the internal gimbal and the headband slide, the internal gimbal comprises one or more tines and a gimbal post, the cup frame is coupled to the headband slide via the one or more tines, and the headband slide is adjustable in a vertical direction.





22. The system of claim 21, wherein the internal gimbal extends into an aperture in a pad frame in the ear cup.

23. The system of claim 21, wherein the internal gimbal comprises a tip that is wider than its base.

24. The system of claim 23, wherein the tip is rounded.

25. The system of claim 21, wherein the headband comprises headband endcaps at each end of the headband.

26. The system of claim 25, wherein a headband slide is coupled to each headband endcap.

27. The system of claim 26, wherein the ear cup is coupled to the headband via the headband slides with a ball detent structure.

28. The system of claim 26, wherein each headband slide is coupled to a headband endcap via a headband pivot.

29. The system of claim 28, wherein the headband pivot provides rotational motion of the ear cup with respect to the headband.

30. The system of claim 21, wherein the force on ears of a user of the headset is spread evenly by the internal gimbals.

31. A method, the method comprising: spreading a force of an ear cup, via an internal gimbal, around a headset user’s ear, wherein: the ear cup comprises a cup frame and the internal gimbal, a headband comprises a headband slide, the ear cup is mechanically coupled to the headband via the internal gimbal and the headband slide, the internal gimbal comprises one or more tines and a gimbal post, the cup frame is coupled to the headband slide via the one or more tines, and the headband slide is adjustable in a vertical direction.










32. The method of claim 31, wherein the internal gimbal extends into an aperture in a pad frame in the ear cup.

33. The method of claim 31, wherein the internal gimbal comprises a tip that is wider than its base.

34. The method of claim 33, wherein the tip is rounded.

35. The method of claim 31, wherein the headband comprises headband endcaps at each end of the headband.

36. The method of claim 35, wherein a headband slide is coupled to each headband endcap.

37. The method of claim 36, wherein the ear cup is coupled to the headband via the headband slides with a ball detent structure.


38. The method of claim 36, wherein each headband slide is coupled to a headband endcap via a headband pivot.

39. The method of claim 38, wherein the headband pivot provides rotational motion of the ear cup with respect to the headband.

40. An audio headset, the headset comprising: a headband; and two ear cups coupled to the headband, wherein: each ear cup comprises a respective cup frame and a respective internal gimbal, the headband comprises a headband slide, each ear cup is mechanically coupled to the headband via the respective internal gimbal and the headband slide, each internal gimbal comprises one or more tines and a gimbal post, each cup frame is coupled to the headband slide via the one or more tines of the respective internal gimbal, and the headband slide is adjustable in a vertical direction

1. An audio headset, the headset comprising: a headband; and two ear cups coupled to the headband, wherein: each ear cup is coupled to the headband utilizing an internal gimbal, the internal gimbal comprises a gimbal post that extends from a cup frame toward the ear cup, the cup frame is coupled to the headband via a fork structure of a headband slide, the fork structure comprises a tine on each side of the internal gimbal, the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal, and the ear cup is mechanically coupled to the headband via the internal gimbal and the headband slide.

2. The system of claim 1, wherein the internal gimbal extends into an aperture in a pad frame in the ear cup.

3. The system of claim 1, wherein the internal gimbal comprises a tip that is wider than its base.

4. The system of claim 3, wherein the tip is rounded.



5. The system of claim 1, wherein the headband comprises headband endcaps at each end of the headband.

6. The system of claim 5, wherein a headband slide is coupled to each headband endcap.

7. The system of claim 6, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure.

8. The system of claim 6, wherein each headband slide is coupled to a headband endcap via a headband pivot.

9. The system of claim 8, wherein the headband pivot provides rotational motion of the ear cups with respect to the headband.

10. The system of claim 1, wherein the force on ears of a user of the headset is spread evenly by the internal gimbals.

11. A method for adjusting a headset, the method comprising: in a headset comprising: a headband; and ear cups coupled to the headband, wherein: each ear cup is coupled to the headband utilizing an internal gimbal, the internal gimbal comprises a gimbal post that extends from a cup frame toward the ear cup, the cup frame is coupled to the headband via a fork structure of a headband slide comprising a tine on each side of the internal gimbal, the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal, and the ear cup is mechanically coupled to the headband via the internal gimbal and the headband slide; spreading a force of the ear cups around ears of a user's head utilizing the internal gimbals.

12. The method of claim 11, wherein the internal gimbal extends into an aperture in a pad frame in the ear cup.

13. The method of claim 11, wherein the internal gimbal comprises a tip that is wider than its base.

14. The method of claim 13, wherein the tip is rounded.

15. The method of claim 11, wherein the headband comprises headband endcaps at each end of the headband.

16. The method of claim 15, wherein a headband slide is coupled to each headband endcap.

17. The method of claim 16, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure.

18. The method of claim 16, wherein each headband slide is coupled to a headband endcap via a headband pivot.

19. The method of claim 18, wherein the headband pivot provides rotational motion of the ear cups with respect to the headband.

20. An audio headset, the headset comprising: a headband; and two ear cups coupled to the headband, wherein: each ear cup is coupled to the headband utilizing an internal gimbal that, when the audio headset is worn by a user, spreads a force of the ear cups around the user's head, the internal gimbal comprises a gimbal post that extends from a cup frame toward the ear cup, the cup frame is coupled to the headband via a fork structure of a headband slide comprising a tine on each side of the internal gimbal, the headband slide is operable to slide in a vertical direction in the ear cups with respect to the internal gimbal, and the ear cup is mechanically coupled to the headband via the internal gimbal and the headband slide.


From the chart above, it can be seen that each one of independent claims 21, 31 and 40 of the instant application is an obvious broader version of corresponding claims 1, 11 and 20 of the US Pat. No. 11218790. Thus, corresponding claims in the instant application and the patent are not patentably distinct from each other. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-24, 30-34, and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beguin (US PAT 3719954, hereinafter Beguin).
Regarding claim 21, Beguin discloses a system (e.g. an audio system 10), (see at least the abstract and figure 1), the system comprising: an ear cup (e.g. pair of earcups 14) comprising a cup frame and an internal gimbal (e.g. a gimbal element 22), (see figures 2 and 3), and a headband (e.g. headband 12), (see figure 2).
Beguin does not explicitly teach that the headband comprises a headband slide. 
However, Beguin teaches an equivalence to a headband slide in the form of an elongated slot 38 formed at the lower end of the headband 12. Thus, the claimed headband slide is obvious over the teachings of Beguin since the said elongated slot 38 performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification (see Kemco Sales, Inc. v. Control Papers Co. , 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)).
Beguin further teaches: wherein the ear cup is mechanically coupled to the headband via the internal gimbal (e.g. the gimbal element 22 mechanically connects the headband 12 and earcup wall 14a), (see figure 2), the internal gimbal comprises one or more tines and a gimbal post (e.g. a fork-like structure 12a having close-end prongs or tines on each side of the gimbal), (see figure 2), the cup frame is coupled to the headband slide via the one or more tines, and the headband slide is adjustable in a vertical direction (e.g. the cup frame is coupled to the headband via the elongated slot 38 that is adjustable in a vertical direction), (see Beguin, column 2 line 53 to column 4 line 4, figures 1-4).

Regarding claim 22, Beguin discloses the system of claim 21, wherein the internal gimbal extends into an aperture (e.g. a recess or socket 25) in a pad frame in the ear cup (see Beguin, figure 3).
 
Regarding claim 23, Beguin discloses the system of claim 21, wherein the internal gimbal comprises a tip that is wider than its base (e.g. ball-head tip 22a), (see Beguin, figure 3).

Regarding claim 24, Beguin discloses the system of claim 23, wherein the tip is rounded (e.g. ball-shaped), (see Beguin, figure 3).

Regarding claim 30, Beguin discloses the system of claim 21, wherein the force on ears of a user of the headset is spread evenly by the internal gimbals (e.g. the spring force of the headband 12 inherently spreads evenly and holds the earcups 14 around the ears of the user via the internal gimbal when the headset is in use), (see Beguin, figure 1).

Regarding claim 31, Beguin discloses a method (see at least the abstract and figure 1), the method comprising: spreading a force of an ear cup (e.g. earcup 14), via an internal gimbal (e.g. an internal gimbal element 22) around a headset (e.g. a headset 10) user’s ear (e.g. spring force of headband 12 is spread and holds two earcups 14 around the ears of a user via internal gimbal 22 when the headset is worn), (see figure 2), wherein: the ear cup comprises a cup frame (e.g. earcup wall portion 14a) and the internal gimbal (e.g. internal gimbal element 22), a headband (headband 12), (see figure 2).
Beguin does not explicitly teach that the headband comprises a headband slide. 
However, Beguin teaches an equivalence to a headband slide in the form of an elongated slot 38 formed at the lower end of the headband 12. Thus, the claimed headband slide is obvious over the teachings of Beguin since the said elongated slot 38 performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification (see Kemco Sales, Inc. v. Control Papers Co. , 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)).
Beguin further teaches the ear cup is mechanically coupled to the headband via the internal gimbal and the headband slide (e.g. the internal gimbal mechanically connects the headband 12 and earcup wall 14a within the elongated slot 38), (see figure 2), the internal gimbal comprises one or more tines and a gimbal post (e.g. a fork-like structure 12a having close-end prongs or tines on each side of the gimbal), (see figure 2), the cup frame is coupled to the headband slide via the one or more tines, and the headband slide is adjustable in a vertical direction (e.g. the cup frame is coupled to the headband via the elongated slot 38 that is adjustable in a vertical direction), (see Beguin, column 2 line 53 to column 4 line 4, figures 1-4).

Regarding claim 32, Beguin discloses the method of claim 31, wherein the internal gimbal extends into an aperture (e.g. a recess or socket 25) in a pad frame in the ear cup (see Beguin, figure 3).

Regarding claim 33, Beguin discloses the method of claim 31, wherein the internal gimbal comprises a tip that is wider than its base (e.g. ball-head tip 22a), (see Beguin, figure 3).
 
Regarding claim 34, Beguin discloses the method of claim 33, wherein the tip is rounded (e.g. ball-shaped), (see Beguin, figure 3).

Regarding claim 40, Beguin discloses an audio headset (e.g. headset 10), (see at least the abstract and figure 1) the headset comprising: a headband (e.g. a headband 12); and two ear cups (e.g. pair of earcups 14) coupled to the headband (see figure 1), wherein each ear cup comprises a respective cup frame and a respective internal gimbal (e.g. a gimbal element 22), (see figures 2 and 3).
Beguin does not explicitly teach that the headband comprises a headband slide. 
However, Beguin teaches an equivalence to a headband slide in the form of an elongated slot 38 formed at the lower end of the headband 12. Thus, the claimed headband slide is obvious over the teachings of Beguin since the said elongated slot 38 performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification (see Kemco Sales, Inc. v. Control Papers Co. , 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)).
Beguin further teaches the ear cup is mechanically coupled to the headband via the respective internal gimbal and the headband slide (e.g. the internal gimbal mechanically connects the headband 12 and earcup wall 14a within the elongated slot 38), (see figure 2), each internal gimbal comprises one or more tines and a gimbal post (e.g. a fork-like structure 12a having close-end prongs or tines on each side of the gimbal), (see figure 2), each cup frame is coupled to the headband slide via the one or more tines of the respective internal gimbal, and the headband slide is adjustable in a vertical direction (e.g. the cup frame is coupled to the headband via the elongated slot 38 that is adjustable in a vertical direction), (see Beguin, column 2 line 53 to column 4 line 4, figures 1-4).

Claims 25-29 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beguin as applied to claims 1 and 11 above, and further in view of Olodort et al (US PUB 20120140973, hereinafter Olodort).
Regarding claim 25, Beguin discloses the system of claim 21, but fails to explicitly disclose wherein the headband comprises headband endcaps at each end of the headband. 
However, Olodort in the same field of endeavor teaches that it is well known in the art to provide a headphone (e.g. headphone 100) with a headband (e.g. headband 104), wherein the headband comprises headband endcaps (e.g. joint 106A, B) at each end of the headband as demonstrated in paragraphs [0030], [0047], also figures 1 and 4. Therefore, it would have been obvious to any person having an ordinary skill in the art (PHOSITA) before the effective filling date of the instant application to incorporate headband endcaps as taught by Olodort in the teachings of Beguin so as to facilitate additional rotational movement of the earcups about the headband, and thereby providing the user with the ability to adjust the earcups as desired for an improved fitting and wearing comfort during use.  

Regarding claim 26, Beguin as modified by Olodort discloses the system of claim 25, wherein a headband slide (e.g. telescoping elements 116A,116B) is coupled to each headband endcap (see Olodort, [0032], figures 1 and 4).

Regarding claim 27, Beguin as modified by Olodort discloses the system of claim 26, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure (e.g. via hinges 124A, 124B that could be formed as ball and socket joint), (see Olodort [0033], figures 1 and 4).
 
Regarding claim 28, Beguin as modified by Olodort discloses the system of claim 26, wherein each headband slide is coupled to a headband endcap via a headband pivot (e.g. via hinges 122A, 122B), (see Olodort, [0033], figures 1 and 4).

Regarding claim 29, Beguin as modified by Olodort discloses the system of claim 28, wherein the headband pivot provides rotational motion (e.g. about a rotational direction 128A, B) of the ear cups with respect to the headband (see Olodort, [0033], figures 1 and 4).
Regarding claim 35, Beguin discloses the method of claim 31, but fails to explicitly disclose wherein the headband comprises headband endcaps at each end of the headband. 
However, Olodort in the same field of endeavor teaches that it is well known in the art to provide a headphone (e.g. headphone 100) with a headband (e.g. headband 104), wherein the headband comprises headband endcaps (e.g. joint 106A, B) at each end of the headband as demonstrated in paragraphs [0030], [0047], also figures 1 and 4. Therefore, it would have been obvious to any person having an ordinary skill in the art (PHOSITA) before the effective filling date of the instant application to incorporate headband endcaps as taught by Olodort in the teachings of Beguin so as to facilitate additional rotational movement of the earcups about the headband, and thereby providing the user with the ability to adjust the earcups as desired for an improved fitting and wearing comfort during use.  

Regarding claim 36, Beguin as modified by Olodort discloses the method of claim 35, wherein a headband slide (e.g. telescoping elements 116A,116B) is coupled to each headband endcap (see Olodort, [0032], figures 1 and 4).

Regarding claim 37, Beguin as modified by Olodort discloses the method of claim 36, wherein the headband ear cups are coupled to the headband via the headband slides with a ball detent structure (e.g. via hinges 124A, 124B that could be formed as ball and socket joint), (see Olodort [0033], figures 1 and 4).
 
Regarding claim 38, Beguin as modified by Olodort discloses the method of claim 36, wherein each headband slide is coupled to a headband endcap via a headband pivot (e.g. via hinges 122A, 122B), (see Olodort, [0033], figures 1 and 4).

Regarding claim 39, Beguin as modified by Olodort discloses the method of claim 38, wherein the headband pivot provides rotational motion (e.g. about a rotational direction 128A, B) of the ear cups with respect to the headband (see Olodort, [0033], figures 1 and 4).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.